Hill, C. J.
1. The questions raised in this record are fully controlled by the decision of this court in Wright v. Sheppard, 5 Ga. App. 298 (63 S. E. 48), and the decision of the Supreme Court in Maxwell v. Willis, 123 Ga. 319 (51 S. E. 416).
2. An assignment of error making what purports to he a constitutional question, in the following language: “Because the provisions of the statute [meaning- the alternative road slatute] authorizing such tax was unconstitutional,” is too general to raise a constitutional question *209for certification to tlie Supreme Court. Tooke v. State, 4 Ga. App. 495 (61 S. E. 917). Judgment affirmed.
Decided September 6, 1910.
Certiorari; from Hancock superior court — Judge Lewis. September 27, 1909.
R. H. Leiuis, for plaintiffs in error. IF. H. Burwell, contra.